        


Exhibit 10.8


















SP PLUS CORPORATION
SECOND AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN

FEBRUARY 11, 2019






    



--------------------------------------------------------------------------------


        


TABLE OF CONTENTS


I.
PURPOSE
1


II.
DEFINITIONS
1


III.
SHARES SUBJECT TO THE PLAN
4


IV.
ADMINISTRATION OF THE PLAN
5


V.
ELIGIBILITY FOR PARTICIPATION
6


VI.
AWARDS UNDER THIS PLAN
7


VII.
TERMS AND CONDITIONS OF INCENTIVE OPTIONS AND NONSTATUTORY OPTIONS
8


VIII.
TERMS AND CONDITIONS OF RESTRICTED STOCK
13


IX.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
15


X.
TERMS AND CONDITIONS OF DIVIDENT EQUIVALENTS
15


XI.
TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS
15


XII.
TERMS AND CONDITIONS OF PERFORMANCE AWARDS
16


XIII.
TERMS AND CONDITIONS OF CASH AWARDS
16


XIV.
TERMINATION OF EMPLOYEMENT OR SERVICE
17


XV.
CANCELLATION AND RECISSION OF AWARDS
18


XVI.
PAYMENT OF RESTRICTED STOCK, RIGHTS, OTHER STOCK-BASED AWARDS, PERFORMANCE
AWARDS AND CASH AWARDS
20


XVII.
WITHHOLDING
20


XVIII.
SAVINGS CLAUSE
20


XIX.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; CORPORATE TRANSACTIONS
21


XX.
DISSOLUTION OR LIQUIDATION OF THE COMPANY
23


XXI.
TERMINATION OF THE PLAN
23


XXII.
AMENDMENT OF THE PLAN AND AWARDS
23





i    

--------------------------------------------------------------------------------





XXIII.
EMPLOYEMENT RELATIONSHIP
24


XXIV.
INDEMNIFICATION OF COMMITTEE
24


XXV.
UNFUNDED PLAN
24


XXVI.
MITIGATION OF EXCISE TAX
25


XXVII.
EFFECTIVE DATE
25


XXVIII.
FOREIGN JURISDICTIONS
25


XXIX.
DEFERRAL OF AWARDS
26


XXX.
GOVERNING LAW
26







ii

--------------------------------------------------------------------------------





I.
PURPOSE

The SP Plus Corporation Long-Term Incentive Plan was originally adopted
effective May 1, 2004 (the “Prior Plan”) as an amendment and restatement of the
APCOA/Standard Parking, Inc. 2001 Stock Option Plan (the “Original Plan”), and
was subsequently amended and restated as of April 20, 2018 (the “Amended and
Restated Plan”). Notwithstanding the terms of the Plan, Awards granted under the
Prior Plan, the Original Plan or the Amended and Restated Plan shall continue to
be subject to the terms of the Award Agreements pursuant to which they were
originally granted. The Plan is now amended and restated to make certain updates
to the basic form of the Plan to reflect best practices from a corporate
governance perspective.
The Plan is designed to attract, retain and motivate selected Eligible Employees
and Key Non-Employees of the Company and its Affiliates, and reward them for
making major contributions to the success of the Company and its Affiliates.
These objectives are accomplished by making long-term incentive awards under the
Plan that will offer Participants an opportunity to have a greater proprietary
interest in, and closer identity with, the Company and its Affiliates and their
financial success.
The Awards may consist of:
1.
Incentive Options;

2.
Nonstatutory Options;

3.
Restricted Stock;

4.
Rights;

5.
Dividend Equivalents;

6.
Other Stock-Based Awards;

7.
Performance Awards; or

8.
Cash Awards;

or any combination of the foregoing, as the Committee may determine.
II.
DEFINITIONS

A.    AFFILIATE means any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
association or other entity (other than the Company) that, for purposes of
Section 424 of the Code, is a parent or subsidiary of the Company, direct or
indirect.
B.     AWARD means the grant to any Eligible Employee or Key Non-Employee of any
form of Option, Restricted Stock, Right, Dividend Equivalent, Other Stock-Based
Award,


1

--------------------------------------------------------------------------------




Performance Award, or Cash Award, whether granted singly, in combination, or in
tandem, and pursuant to such terms, conditions, and limitations as the Committee
may establish in order to fulfill the objectives of the Plan.
C.    AWARD AGREEMENT means a written agreement entered into between the Company
and a Participant under which an Award is granted and which sets forth the
terms, conditions, and limitations applicable to the Award.
D.    BOARD means the Board of Directors of the Company.
E.    CASH AWARD means an Award of cash, subject to the requirements of Article
XIII and such other restrictions as the Committee deems appropriate or
desirable.
F.    CODE means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto. References to any provision of the Code
shall be deemed to include regulations thereunder and successor provisions and
regulations thereto.
G.    COMMITTEE means the committee to which the Board delegates the power to
act under or pursuant to the provisions of the Plan, or the Board if no
committee is selected. If the Board delegates powers to a committee, and if the
Company is or becomes subject to Section 16 of the Exchange Act, then, if
necessary for compliance therewith, such committee shall consist initially of
not less than two (2) members of the Board, each member of which must be a
“non-employee director,” within the meaning of the applicable rules promulgated
pursuant to the Exchange Act. If the Company is or becomes subject to Section 16
of the Exchange Act, no member of the Committee shall receive any Award pursuant
to the Plan or any similar plan of the Company or any Affiliate while serving on
the Committee, unless the Board determines that the grant of such an Award
satisfies the then current Rule 16b-3 requirements under the Exchange Act.
H.    COMMON STOCK means the common stock of the Company.
I.    COMPANY means SP Plus Corporation, a Delaware corporation, and includes
any successor or assignee entity or entities into which the Company may be
merged, changed, or consolidated; any entity for whose securities the securities
of the Company shall be exchanged; and any assignee of, or successor to,
substantially all of the assets of the Company.
J.    DISABILITY OR DISABLED means a permanent and total disability as defined
in Section 22(e)(3) of the Code.
K.    DIVIDEND EQUIVALENT means an Award subject to the requirements of Article
X.
L.    ELIGIBLE EMPLOYEE means an employee of the Company or of an Affiliate who
is designated by the Committee as being eligible to be granted one or more
Awards under the Plan.


2

--------------------------------------------------------------------------------




M.    EXCHANGE ACT means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto. References to any provision of
the Exchange Act shall be deemed to include rules promulgated thereunder and
successor provisions and rules thereto.
N.    FAIR MARKET VALUE means, if the Shares are listed on any national
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), the closing sales price, if any, on the
largest such exchange or on NASDAQ, as applicable, on the valuation date, or, if
none, on the most recent trade date immediately prior to the valuation date
provided such trade date is no more than thirty (30) days prior to the valuation
date. If the Shares are not then either listed on any such exchange or quoted on
NASDAQ, or there has been no trade date within such thirty (30) day period, the
fair market value shall be the mean between the average of the “Bid” and the
average of the “Ask” prices, if any, as reported by the Electronic Quotation
Service or OTC Markets Group, Inc. (or such equivalent reporting service) for
the valuation date, or, if none, for the most recent trade date immediately
prior to the valuation date, provided such trade date is no more than thirty
(30) days prior to the valuation date. If the fair market value cannot be
determined under the preceding three sentences, it shall be determined in good
faith by the Committee.
O.    INCENTIVE OPTION means an Option that, when granted, is intended to be an
“incentive stock option,” as defined in Section 422 of the Code.
P.    KEY NON-EMPLOYEE means a Non-Employee Board Member, consultant, advisor or
independent contractor of the Company or of an Affiliate who is designated by
the Committee as being eligible to be granted one or more Awards under the Plan.
Q.    NON-EMPLOYEE BOARD MEMBER means a director of the Company who is not an
employee of the Company or any of its Affiliates. For purposes of the Plan, a
Non-Employee Board Member shall be deemed to include the employer or other
designee of such Non-Employee Board Member, if the Non-Employee Board Member is
required, as a condition of his or her employment, to provide that any Award
granted hereunder be made to the employer or other designee.
R.    NONSTATUTORY OPTION means an Option that, when granted, is not intended to
be an “incentive stock option,” as defined in Section 422 of the Code, or that
subsequently fails to comply with the requirements of Section 422 of the Code.
S.    OPTION means a right or option to purchase Common Stock, including
Restricted Stock if the Committee so determines.
T.    OTHER STOCK-BASED AWARD means a grant or sale of Common Stock that is
valued in whole or in part based upon the Fair Market Value of Common Stock.
U.    PARTICIPANT means an Eligible Employee or Key Non-Employee to whom one or
more Awards are granted under the Plan.


3

--------------------------------------------------------------------------------




V.    PERFORMANCE AWARD means an Award subject to the requirements of Article
XII, and such performance conditions as the Committee deems appropriate or
desirable.
W.    PLAN means the SP Plus Corporation Long-Term Incentive Plan, as amended
and restated, and as may be further amended from time to time.
X.    RESTRICTED STOCK means an Award made in Common Stock or denominated in
units of Common Stock and delivered under the Plan, subject to the requirements
of Article VIII, such other restrictions as the Committee deems appropriate or
desirable, and as awarded in accordance with the terms of the Plan.
Y.    RIGHT means a stock appreciation right delivered under the Plan, subject
to the requirements of Article IX and as awarded in accordance with the terms of
the Plan.
Z.    SHARES means the following shares of the capital stock of the Company as
to which Options or Restricted Stock have been or may be granted under the Plan
and upon which Rights, units of Restricted Stock or Other Stock-Based Awards may
be based: treasury or authorized but unissued Common Stock, $.001 par value, of
the Company, or any shares of capital stock into which the Shares are changed or
for which they are exchanged within the provisions of Article XIX of the Plan.
III.
SHARES SUBJECT TO THE PLAN

The aggregate number of Shares as to which Awards may be granted from time to
time shall be 3,775,000 (subject to adjustment for stock splits, stock
dividends, and other adjustments described in Article XIX hereof).
From time to time, the Committee and/or appropriate officers of the Company
shall take whatever actions are necessary to file required documents with
governmental authorities and/or stock exchanges so as to make Shares available
for issuance pursuant to the Plan. Shares subject to Awards that expire
unexercised or are forfeited, terminated, canceled by agreement of the Company
and the Participant, settled in cash in lieu of Common Stock or in such manner
that all or some of the Shares covered by such Awards are not issued to a
Participant (or, if issued to the Participant, are returned to the Company by
the Participant pursuant to a right of repurchase or right of first refusal
exercised by the Company), or are exchanged for Awards that do not involve
Common Stock, shall immediately become available for Awards. Awards payable in
cash shall not reduce the number of Shares available for Awards under the Plan.
The foregoing notwithstanding, if the exercise price of any Award is satisfied
by tendering Shares to the Company, or if Shares are withheld from an Award to
pay a Participant’s tax withholding obligations in connection with the Award,
the Shares so tendered or withheld shall not again become available for Awards.






4

--------------------------------------------------------------------------------




IV.
ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum at any meeting thereof (including by telephone
conference) and the acts of a majority of the members present, or acts approved
in writing by a majority of the entire Committee without a meeting, shall be the
acts of the Committee for purposes of this Plan. The Committee may authorize one
or more of its members or an officer of the Company to execute and deliver
documents on behalf of the Committee. A member of the Committee shall not
exercise any discretion respecting Awards to himself or herself under the Plan,
other than as applies to the Participants or a class of similarly situated
Participants as a whole. The Board shall have the authority to remove, replace
or fill any vacancy of any member of the Committee upon notice to the Committee
and the affected member. Any member of the Committee may resign upon notice to
the Board. The Committee may allocate among one or more of its members, or may
delegate to one or more of its agents, such duties and responsibilities as it
determines. Subject to the provisions of the Plan, the Committee is authorized
to:
A.    Interpret the provisions of the Plan and any Award or Award Agreement, and
make all rules and determinations that it deems necessary or advisable relating
to the administration of the Plan;
B.    Determine which employees of the Company or an Affiliate shall be
designated as Eligible Employees and which of the Eligible Employees shall be
granted Awards;
C.    Determine the Key Non-Employees to whom Awards, other than Incentive
Options for which Key Non-Employees shall not be eligible, shall be granted;
D.    Determine whether an Option to be granted shall be an Incentive Option or
Nonstatutory Option;
E.    Determine the number of Shares for which an Option, Restricted Stock or
Other Stock-Based Award shall be granted;
F.    Determine the number of Rights, the Cash Award or the Performance Award to
be granted;
G.    Provide for the acceleration of the right to exercise any Award; and
H.    Specify the terms, conditions, and limitations upon which Awards may be
granted;
provided, however, that with respect to Incentive Options, all such
interpretations, rules, determinations, terms, and conditions shall be made and
prescribed in the context of preserving the tax status of the Incentive Options
as “incentive stock options” within the meaning of Section 422 of the Code.
Notwithstanding anything in this Plan to the contrary, no Award shall vest or
become exercisable over a period of less than one (1) year from the date of
grant, and the Committee shall not have the discretion to accelerate such
minimum vesting period with respect


5

--------------------------------------------------------------------------------




to any Award granted hereunder, other than in connection with a transaction to
which Article XIX is applicable.
If permitted by applicable law, and in accordance with any such law, the
Committee may delegate to the chief executive officer and to other senior
officers of the Company or its Affiliates its duties under the Plan pursuant to
such conditions or limitations as the Committee may establish, except that only
the Committee may select, and grant Awards to, Participants who are subject to
Section 16 of the Exchange Act. All determinations of the Committee shall be
made by a majority of its members. No member of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Award.
The Committee shall have the authority at any time to cancel Awards for
reasonable cause and/or to provide for the conditions and circumstances under
which Awards shall be forfeited.
Any determination made by the Committee pursuant to the provisions of the Plan
shall be made in its sole discretion and, in the case of any determination
relating to an Award, may be made at the time of the grant of the Award or,
unless in contravention of any express term of the Plan or any Agreement, at any
time thereafter. All decisions made by the Committee pursuant to the provisions
of the Plan shall be final and binding on all persons, including the Company and
the Participants. No determination shall be subject to DE NOVO review if
challenged in court.
V.
ELIGIBILITY FOR PARTICIPATION

Awards may be granted under this Plan only to Eligible Employees and Key
Non-Employees. The foregoing notwithstanding, each Participant receiving an
Incentive Option must be an Eligible Employee of the Company or of an Affiliate
at the time the Incentive Option is granted.
The Committee may, at any time and from time to time, grant one or more Awards
to one or more Eligible Employees or Key Non-Employees and may designate the
number of Shares, if applicable, to be subject to each Award so granted;
provided, however that no Incentive Option shall be granted after the expiration
of ten (10) years from the earlier of the date of the adoption of the Prior Plan
by the Company or the approval of the Prior Plan by the stockholders of the
Company, and in no event after January 23, 2012, and provided further, that the
Fair Market Value of the Shares (determined at the time the Option is granted)
as to which Incentive Options are exercisable for the first time by any Eligible
Employee during any single calendar year (under the Plan and under any other
incentive stock option plan of the Company or an Affiliate) shall not exceed One
Hundred Thousand Dollars ($100,000). To the extent that the Fair Market Value of
such Shares exceeds One Hundred Thousand Dollars ($100,000), the Shares subject
to Option in excess of One Hundred Thousand Dollars ($100,000) shall, without
further action by the Committee, automatically be converted to Nonstatutory
Options.
Notwithstanding any of the foregoing provisions, the Committee may authorize the
grant of an Award to a person not then in the employ of, or engaged by, the
Company or of an Affiliate,


6

--------------------------------------------------------------------------------




conditioned upon such person becoming eligible to be granted an Award at or
prior to the execution of the Award Agreement evidencing the actual grant of
such Award.
VI.
AWARDS UNDER THIS PLAN

As the Committee may determine, the following types of Awards may be granted
under the Plan on a stand-alone, combination, or tandem basis:
A.    INCENTIVE OPTION
An Award in the form of an Option that shall comply with the requirements of
Section 422 of the Code. Subject to adjustments in accordance with the
provisions of Article XIX, the aggregate number of Shares that may be subject to
Incentive Options under the Plan shall not exceed ten percent (10%) of the
Shares as of May 1, 2004.
B.    NONSTATUTORY OPTION
An Award in the form of an Option that shall not be intended to, or has
otherwise failed to, comply with the requirements of Section 422 of the Code.
C.    RESTRICTED STOCK
An Award made to a Participant in Common Stock or denominated in units of Common
Stock, subject to future service and/or such other restrictions and conditions
as may be established by the Committee, and as set forth in the Award Agreement,
including, but not limited to, continuous service with the Company or its
Affiliates, achievement of specific business objectives, increases in specified
indices, attainment of growth rates, and/or other measurements of Company or
Affiliate performance.
D.    STOCK APPRECIATION RIGHT
An Award in the form of a Right to receive the excess of the Fair Market Value
of a Share on the date the Right is exercised over the Fair Market Value of a
Share on the date the Right was granted.
E.    DIVIDEND EQUIVALENTS
An Award in the form of, and based upon, the value of dividends on Shares.
F.    OTHER STOCK-BASED AWARDS
An Award in the form of Shares that are valued in whole or in part by reference
to, or are otherwise based upon, the Fair Market Value of Shares.
G.    PERFORMANCE AWARDS


7

--------------------------------------------------------------------------------




An Award made to a Participant that is subject to performance conditions
specified by the Committee, including, but not limited to, continuous service
with the Company and/or its Affiliates, achievement of specific business
objectives, increases in specified indices, attainment of growth rates, and
other measurements of Company or Affiliate performance.
H.    CASH AWARDS
An Award made to a Participant and denominated in cash, with the eventual
payment subject to future service and/or such other restrictions and/or
conditions as may be established by the Committee, and as set forth in the Award
Agreement.
Each Award under the Plan shall be evidenced by an Award Agreement. Delivery of
an Award Agreement to each Participant shall constitute an agreement between the
Company and the Participant as to the terms and conditions of the Award.
VII.
TERMS AND CONDITIONS OF INCENTIVE OPTIONS AND NONSTATUTORY OPTIONS

Each Option shall be set forth in an Award Agreement, duly executed on behalf of
the Company and by the Participant to whom such Option is granted. Except for
the setting of the Option price under Paragraph A, no grant of any Option shall
be effective until such Award Agreement shall have been duly executed on behalf
of the Company and by the Participant. Except as may otherwise be provided for
in the Award Agreement, each such Award Agreement shall be subject to at least
the following terms and conditions:
A.    OPTION PRICE
The purchase price of the Shares covered by each Option granted under the Plan
shall be determined by the Committee. The Option price per share of the Shares
covered by each Nonstatutory Option shall be at such amount as may be determined
by the Committee in its sole discretion on the date of the grant of the Option.
In the case of an Incentive Option, if the Participant owns directly, or by
reason of the applicable attribution rules, ten percent (10%) or less of the
total combined voting power of all classes of stock of the Company, the Option
price per share of the Shares covered by each Incentive Option shall be not less
than the Fair Market Value of the Shares on the date of the grant of the
Incentive Option. In all other cases of Incentive Options, the Option price
shall be not less than one hundred ten percent (110%) of the Fair Market Value
of the Shares on the date of grant.
B.    NUMBER OF SHARES
Each Option shall state the number of Shares to which it pertains.
C.    TERM OF OPTION
Each Incentive Option shall terminate not more than ten (10) years from the date
of the grant thereof, or at such earlier time as the Award Agreement may
provide, and shall be subject to earlier termination as herein provided, except
that if the Option price is required under


8

--------------------------------------------------------------------------------




Paragraph A of this Article VII to be at least one hundred ten percent (110%) of
Fair Market Value, each such Incentive Option shall terminate not more than five
(5) years from the date of the grant thereof, and shall be subject to earlier
termination as herein provided. The Committee shall determine the time at which
a Nonstatutory Option shall terminate.
D.    DATE OF EXERCISE
Upon the authorization of the grant of an Option, or at any time thereafter, the
Committee may, subject to the provisions of Paragraph C of this Article VII,
prescribe the date or dates on which the Option becomes exercisable, and may
provide that the Option become exercisable in installments over a period of
years, and/or upon the attainment of stated goals. Unless the Committee
otherwise provides in writing, or unless otherwise required by law (including,
if applicable, the Uniformed Services Employment and Reemployment Rights Act)
the date or dates on which the Option becomes exercisable shall be tolled during
any unpaid leave of absence. It is expressly understood that Options hereunder
shall, unless otherwise provided for in writing by the Committee, be granted in
contemplation of, and earned by the Participant through the completion of,
future employment or service with the Company and/or its Affiliates.
E.    MEDIUM OF PAYMENT
The Option price shall be payable upon the exercise of the Option, as set forth
in Paragraph I. It shall be payable in such form (as permitted by Section 422 of
the Code in the case of Incentive Options) as the Committee shall, either by
rules promulgated pursuant to the provisions of Article IV of the Plan, or in
the particular Award Agreement, provide.
F.    TERMINATION OF EMPLOYMENT
1.    A Participant who ceases to be an employee or Key Non-Employee of the
Company or of an Affiliate for any reason other than death, Disability, or
termination “for cause,” as defined in subparagraph (2) below, may exercise any
Option granted to such Participant, to the extent that the right to purchase
Shares thereunder has become exercisable by the date of such termination, but
only within three (3) months (or such other period of time as the Committee may
determine, with such determination in the case of an Incentive Option being made
at the time of the grant of the Option and not exceeding three (3) months) after
such date, or, if earlier, within the originally prescribed term of the Option,
and subject to the conditions that (i) no Option shall be exercisable after the
expiration of the term of the Option and (ii) unless the Committee otherwise
provides, no Option that has not become exercisable by the date of such
termination shall at any time thereafter be or become exercisable. A
Participant’s employment shall not be deemed terminated by reason of a transfer
to another employer that is the Company or an Affiliate.
2.    A Participant who ceases to be an employee or Key Non-Employee of the
Company or of an Affiliate “for cause” shall, upon such termination, cease to
have any right to exercise any Option. For purposes of this Plan, cause shall be
as defined in any employment or other agreement between the Participant and the
Company (or an Affiliate) or, if there is no such agreement or definition
therein, cause shall be defined to include (i) a Participant’s theft or


9

--------------------------------------------------------------------------------




embezzlement, or attempted theft or embezzlement, of money or property of the
Company or of an Affiliate, a Participant’s perpetration or attempted
perpetration of fraud, or a Participant’s participation in a fraud or attempted
fraud, on the Company or an Affiliate or a Participant’s unauthorized
appropriation of, or a Participant’s attempt to misappropriate, any tangible or
intangible assets or property of the Company or an Affiliate; (ii) any act or
acts by a Participant of disloyalty, dishonesty, misconduct, moral turpitude, or
any other act or acts by a Participant injurious to the interest, property,
operations, business or reputation of the Company or an Affiliate; (iii) a
Participant’s commission of a felony or any other crime the commission of which
results in injury to the Company or an Affiliate; (iv) any violation of any
restriction on the disclosure or use of confidential information of the Company
or an Affiliate, or client, prospect, or merger or acquisition target, or on
competition with the Company or an Affiliate or any of its businesses as then
conducted; or (v) any other action that the Board or the Committee, in their
sole discretion, may deem to be sufficiently injurious to the interests of the
Company or an Affiliate to constitute substantial cause for termination. A
Participant who ceases to be an employee or Key Non-Employee of the Company or
an Affiliate for reasons other than cause at a time when grounds for cause exist
shall be deemed terminated for cause for purposes of the Plan. The determination
of the Board or the Committee as to the existence of cause shall be conclusive
and binding upon the Participant and the Company.
3.    Except as the Committee may otherwise expressly provide or determine
(consistent with Section 422 of the Code, if applicable), a Participant who is
absent from work with the Company or an Affiliate because of temporary
disability (any disability other than a Disability), or who is on leave of
absence for any purpose permitted by the Company or by any authoritative
interpretation (i.e., regulation, ruling, case law, etc.) of Section 422 of the
Code, shall not, during the period of any such absence, be deemed, by virtue of
such absence alone, to have terminated his or her employment or relationship
with the Company or with an Affiliate. For purposes of Incentive Options, no
leave of absence may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract (or the Committee
approves such longer leave of absence, in which event the Incentive Option held
by the Participant shall be treated as a Nonstatutory Option following the
ninetieth (90th) day of such leave).
4.    Paragraph F(1) shall control and fix the rights of a Participant who
ceases to be an employee or Key Non-Employee of the Company or of an Affiliate
for any reason other than Disability, death, or termination “for cause,” and who
subsequently becomes Disabled or dies. Nothing in Paragraphs G and H of this
Article VII shall be applicable in any such case under Paragraph F(1) except
that, in the event of such a subsequent Disability or death within the three (3)
month period after the termination of employment or, if earlier, within the
originally prescribed term of the Option, the Participant or the Participant’s
estate or personal representative may exercise the Option permitted by this
Paragraph F, in the event of Disability, within twelve (12) months after the
date that the Participant ceased to be an employee or Key Non-Employee of the
Company or an Affiliate, or, in the event of death, within twelve (12) months
after the date of death of such Participant.




10

--------------------------------------------------------------------------------




G.    TOTAL AND PERMANENT DISABILITY
A Participant who ceases to be an employee or Key Non-Employee of the Company or
of an Affiliate by reason of Disability may exercise any Option granted to such
Participant to the extent that the right to purchase Shares thereunder has
become exercisable on or before the date such Participant becomes Disabled as
determined by the Committee.
A Disabled Participant, or his estate or personal representative, shall exercise
such rights, if at all, only within a period of not more than twelve (12) months
after the date that the Participant became Disabled as determined by the
Committee (notwithstanding that the Participant might have been able to exercise
the Option as to some or all of the Shares on a later date if the Participant
had not become Disabled) or, if earlier, within the originally prescribed term
of the Option.
H.    DEATH
In the event that a Participant to whom an Option has been granted ceases to be
an employee or Key Non-Employee of the Company or of an Affiliate by reason of
such Participant’s death, such Option, to the extent that the right is
exercisable but not exercised on the date of death, may be exercised by the
Participant’s estate or personal representative within twelve (12) months after
the date of death of such Participant or, if earlier, within the originally
prescribed term of the Option, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
the Participant were alive and had continued to be an employee or Key
Non-Employee of the Company or of an Affiliate.
I.    EXERCISE OF OPTION AND ISSUANCE OF STOCK
An Option shall be exercised by giving written notice to the Company. Such
written notice shall: (i) be signed by the person exercising the Option, (ii)
state the number of Shares with respect to which the Option is being exercised,
(iii) contain the warranty required by Paragraph M of this Article VII, if
applicable, and (iv) specify a date (other than a Saturday, Sunday or legal
holiday) not more than ten (10) days after the date of such written notice, as
the date on which the Shares will be purchased. Such tender and conveyance shall
take place at the principal office of the Company during ordinary business
hours, or at such other hour and place agreed upon by the Company and the person
or persons exercising the Option. On the date specified in such written notice
(which date may be extended by the Company in order to comply with any blackout
limitations, or with laws or regulations that require the Company to take any
action with respect to the Option Shares prior to the issuance thereof), the
Company shall accept payment for the Option Shares in cash, by bank or certified
check, by wire transfer, or by such other means as may be approved by the
Committee and shall deliver to the person or persons exercising the Option in
exchange therefor an appropriate certificate or certificates for fully paid
nonassessable Shares or undertake to deliver an appropriate certificate or
certificates within a reasonable period of time. In the event of any failure to
pay for the number of Shares specified in such written notice on the date set
forth therein (or on the extended date as above provided), the right to exercise
the Option shall terminate with respect to such number of Shares, but shall


11

--------------------------------------------------------------------------------




continue with respect to the remaining Shares covered by the Option and not yet
acquired pursuant thereto.
If approved in advance by the Committee, and subject to compliance with the
Sarbanes-Oxley Act of 2002 or the requirements of any applicable securities
laws, payment in full or in part also may be made (i) by delivering Shares, or
by attestation of Shares which have a total Fair Market Value on the date of
such delivery equal to the Option price and provided that accepting such Shares,
in the sole discretion of the Committee, shall not result in any adverse
accounting consequences to the Company; (ii) by the execution and delivery of a
note or other evidence of indebtedness (and any security agreement thereunder)
satisfactory to the Committee; (iii) by authorizing the Company to retain Shares
that otherwise would be issuable upon exercise of the Option having a total Fair
Market Value on the date of delivery equal to the Option price; (iv) by the
delivery of cash or the extension of credit by a broker-dealer to whom the
Participant has submitted a notice of exercise or otherwise indicated an intent
to exercise an Option (in accordance with part 220, Chapter II, Title 12 of the
Code of Federal Regulations, a so-called “cashless” exercise); or (v) by any
combination of the foregoing.
J.    RIGHTS AS A STOCKHOLDER
No Participant to whom an Option has been granted shall have rights as a
stockholder with respect to any Shares covered by such Option except as to such
Shares as have been registered in the Company’s share register in the name of
such Participant upon the due exercise of the Option and tender of the full
Option price.
K.    ASSIGNABILITY AND TRANSFERABILITY OF OPTION
Unless otherwise permitted by the Code and by Rule 16b-3 of the Exchange Act, if
applicable, and approved in advance by the Committee, an Option granted to a
Participant shall not be transferable by the Participant and shall be
exercisable, during the Participant’s lifetime, only by such Participant or, in
the event of the Participant’s incapacity, his guardian or legal representative.
Except as otherwise permitted herein, such Option shall not be assigned,
pledged, or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment, or similar process and any
attempted transfer, assignment, pledge, hypothecation or other disposition of
any Option or of any rights granted thereunder contrary to the provisions of
this Paragraph K, or the levy of any attachment or similar process upon an
Option or such rights, shall be null and void.
L.    OTHER PROVISIONS
The Award Agreement for an Incentive Option shall contain such limitations and
restrictions upon the exercise of the Option as shall be necessary in order that
such Option qualifies as an “incentive stock option” within the meaning of
Section 422 of the Code. Further, the Award Agreements authorized under the Plan
shall be subject to such other terms and conditions including, without
limitation, restrictions upon the exercise of the Option, as the Committee shall
deem advisable and which, in the case of Incentive Options, are not inconsistent


12

--------------------------------------------------------------------------------




with the requirements of Section 422 of the Code. No Incentive Options may be
granted under this Plan after January 23, 2012.
M.    PURCHASE FOR INVESTMENT
If Shares to be issued upon the particular exercise of an Option shall not have
been effectively registered under the Securities Act of 1933, as now in force or
hereafter amended, the Company shall be under no obligation to issue the Shares
covered by such exercise unless and until the following conditions have been
fulfilled. The person who exercises such Option shall warrant to the Company
that, at the time of such exercise, such person is acquiring his or her Option
Shares for investment and not with a view to, or for sale in connection with,
the distribution of any such Shares, and shall make such other representations,
warranties, acknowledgments, and/or affirmations, if any, as the Committee may
require. In such event, the person acquiring such Shares shall be bound by the
provisions of the following legend (or similar legend) which shall be endorsed
upon the certificate(s) evidencing his or her Option Shares issued pursuant to
such exercise.
“The shares represented by this certificate have been acquired for investment
and they may not be sold or otherwise transferred by any person, including a
pledgee, in the absence of an effective registration statement for the shares
under the Securities Act of 1933 or an opinion of counsel satisfactory to the
Company that an exemption from registration is then available.” Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining any consent that the Company deems
necessary under any applicable law (including without limitation state
securities or “blue sky” laws).
VIII.
TERMS AND CONDITIONS OF RESTRICTED STOCK

A.    The Committee may from time to time grant an Award in Shares of Common
Stock or grant an Award denominated in units of Common Stock, for such
consideration as the Committee deems appropriate (which amount may be less than
the Fair Market Value of the Common Stock on the date of the Award), and subject
to such restrictions and conditions and other terms as the Committee may
determine at the time of the Award (including, but not limited to, continuous
service with the Company or its Affiliates, achievement of specific business
objectives, increases in specified indices, attainment of growth rates, and/or
other measurements of Company performance), and subject further to the general
provisions of the Plan, the applicable Award Agreement, and the following
specific rules.
B.    If Shares of Restricted Stock are awarded, such Shares cannot be assigned,
sold, transferred, pledged, or hypothecated prior to the lapse of the
restrictions applicable thereto, and, in no event prior to one (1) year from the
date of the Award. The Company shall issue, in the name of the Participant,
stock certificates representing the total number of Shares of Restricted Stock
awarded to the Participant, as soon as may be reasonably practicable after the
grant of the Award, which certificates shall be held by the Secretary of the
Company as provided in Paragraph G.


13

--------------------------------------------------------------------------------




C.    Restricted Stock issued to a Participant under the Plan shall be governed
by an Award Agreement that shall specify whether Shares of Common Stock are
awarded to the Participant, or whether the Award shall be one not of Shares of
Common Stock but one denominated in units of Common Stock, any consideration
required thereto, and such other provisions as the Committee shall determine.
D.    Subject to the provisions of Paragraphs B and E hereof and the
restrictions set forth in the related Award Agreement, the Participant receiving
an Award of Shares of Restricted Stock shall thereupon be a stockholder with
respect to all of the Shares represented by such certificate or certificates and
shall have the rights of a stockholder with respect to such Shares, including
the right to vote such Shares and to receive dividends and other distributions
made with respect to such Shares; provided, however, that no dividends shall
accrue or become payable with respect to such Shares until the lapse of all
restrictions applicable thereto. All Common Stock received by a Participant as
the result of any dividend on the Shares of Restricted Stock, or as the result
of any stock split, stock distribution, or combination of the Shares affecting
Restricted Stock, shall be subject to the restrictions set forth in the related
Award Agreement.
E.    Restricted Stock or units of Restricted Stock awarded to a Participant
pursuant to the Plan will be forfeited, and any Shares of Restricted Stock or
units of Restricted Stock sold to a Participant pursuant to the Plan may, at the
Company’s option, be resold to the Company for an amount equal to the price paid
therefor, and in either case, such Restricted Stock or units of Restricted Stock
shall revert to the Company, if the Company so determines in accordance with
Article XV or any other condition set forth in the Award Agreement, or,
alternatively, if the Participant’s employment with the Company or its
Affiliates terminates, other than for reasons set forth in Article XIV, prior to
the expiration of the forfeiture or restriction provisions set forth in the
Award Agreement.
F.    The Committee, in its discretion, shall have the power to accelerate the
date on which the restrictions contained in the Award Agreement shall lapse with
respect to any or all Restricted Stock awarded under the Plan; provided,
however, that no Awards of Restricted Stock or units of Restricted Stock awarded
to a Participant shall vest over a period of less than one (1) year from the
date of grant.
G.    The Secretary of the Company shall hold the certificate or certificates
representing Shares of Restricted Stock issued under the Plan, properly endorsed
for transfer, on behalf of each Participant who holds such Shares, until such
time as the Shares of Restricted Stock are forfeited, resold to the Company, or
the restrictions lapse. Any Restricted Stock denominated in units of Common
Stock, if not previously forfeited, shall be payable in accordance with Article
XVI at the time set forth in the Award Agreement.
H.    The Committee may prescribe such other restrictions, conditions, and terms
applicable to Restricted Stock issued to a Participant under the Plan that are
neither inconsistent with nor prohibited by the Plan or the Award Agreement,
including, without limitation, terms providing for a lapse of the restrictions
of this Article or any Award Agreement in installments.


14

--------------------------------------------------------------------------------




IX.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

If deemed by the Committee to be in the best interests of the Company, a
Participant may be granted a Right. Each Right shall be granted subject to such
restrictions and conditions and other terms as the Committee may specify in the
Award Agreement at the time the Right is granted, subject to the general
provisions of the Plan, and the following specific rules.
A.    Rights may be granted, if at all, either singly, in combination with
another Award, or in tandem with another Award. At the time of grant of a Right,
the Committee shall specify the base price of Common Stock to be used in
connection with the calculation described in Paragraph B below, provided that
the base price shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share of Common Stock on the date of grant, unless approved by
the Board.
B.    Upon exercise of a Right, which shall be not less than one (1) year from
the date of the grant, the Participant shall be entitled to receive in
accordance with Article XVI, and as soon as practicable after exercise, the
excess of the Fair Market Value of one Share of Common Stock on the date of
exercise over the base price specified in such Right, multiplied by the number
of Shares of Common Stock then subject to the Right, or the portion thereof
being exercised.
C.    Notwithstanding anything herein to the contrary, if the Award granted to a
Participant allows him or her to elect to cancel all or any portion of an
unexercised Option by exercising an additional or tandem Right, then the Option
price per Share of Common Stock shall be used as the base price specified in
Paragraph A to determine the value of the Right upon such exercise and, in the
event of the exercise of such Right, the Company’s obligation with respect to
such Option or portion thereof shall be discharged by payment of the Right so
exercised. In the event of such a cancellation, the number of Shares as to which
such Option was canceled shall become available for use under the Plan, less the
number of Shares, if any, received by the Participant upon such cancellation in
accordance with Article XVI.
D.    A Right may be exercised only by the Participant (or, if applicable under
Article XIV, by a legatee or legatees of such Right, or by the Participant’s
executors, personal representatives, or distributees).
X.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENTS

A.    A Participant may be granted an Award in the form of Dividend Equivalents.
Such an Award shall entitle the Participant to receive cash, Shares, other
Awards or other property equal in value to dividends paid with respect to a
specified number of Shares. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award. The Committee may
provide that Dividend Equivalents shall be paid or distributed when accrued or
shall be deemed to have been reinvested in additional Shares, Awards or other
investment vehicles, and subject to such restrictions on transferability and
risks of forfeiture, as the Committee may specify.
XI.
TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS

The Committee, in its sole discretion, may grant Awards of Shares and/or Awards
that are valued in whole or in part by reference to, or are otherwise based on,
Shares or on the Fair Market Value thereof (“Other Stock-Based Awards”). Such
Other Stock-Based Awards shall be in such form, and dependent on such
conditions, as the Committee shall determine, including, without limitation, the
right to receive, or vest with respect to, one or more Shares (or the equivalent
cash value of such Shares) upon the completion of a specified period of service,
the occurrence of an event and/or the attainment of performance objectives.
Other Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine the number of Shares to be awarded to a Participant under (or
otherwise related to) such Other Stock-Based Awards and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable).
XII.
TERMS AND CONDITIONS OF PERFORMANCE AWARDS

A.    A Participant may be granted an Award that is subject to performance
conditions specified by the Committee. The Committee may use any business
criteria and/or other measures of performance as it deems appropriate in
establishing any performance conditions (including, but not limited to,
continuous service with the Company or its Affiliates, achievement of specific
business objectives, increases in specified indices, attainment of growth rates
and/or other measurements of Company or Affiliate performance), and may exercise
its discretion to reduce or increase the amounts payable under any Award subject
to performance conditions.
B.    Any Performance Award will be forfeited if the Committee so determines in
accordance with Article XV or any other condition set forth in the Award
Agreement, or, alternatively, if the Participant’s employment with the Company
or its Affiliates terminates, other than for reasons set forth in Article XIV,
prior to the expiration of the time period over which the performance conditions
are to be measured.
C.    Achievement of performance goals in respect of such Performance Awards
shall be measured over such periods as may be specified by the Committee.
D.    Settlement of Performance Awards may be in cash or Shares, or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce or increase the amount of a settlement otherwise to be made
in connection with such Performance Awards.
XIII.
TERMS AND CONDITIONS OF CASH AWARDS

A.    The Committee may from time to time authorize the award of cash payments
under the Plan to Participants, subject to such restrictions and conditions and
other terms as the Committee may determine at the time of authorization
(including, but not limited to, continuous service with the Company or its
Affiliates, achievement of specific business objectives, increases in specified
indices, attainment of growth rates, and/or other measurements of Company
performance), and subject to the general provisions of the Plan, the applicable
Award Agreement, and the following specific rules.
B.    Any Cash Award will be forfeited if the Company so determines in
accordance with Article XV or any other condition set forth in the Award
Agreement, or, alternatively, if the Participant’s employment or engagement with
the Company or its Affiliates terminates, other than for reasons set forth in
Article XIV, prior to the attainment of any goals set forth in the Award
Agreement or prior to the expiration of the forfeiture or restriction provisions
set forth in the Award Agreement, whichever is applicable.
C.    The Committee, in its discretion, shall have the power to change the date
on which the restrictions contained in the Award Agreement shall lapse, or the
date on which goals are to be measured, with respect to any Cash Award.
D.    Any Cash Award, if not previously forfeited, shall be payable in
accordance with Article XVI on or about March 15 of the fiscal year immediately
following the fiscal year during which the goals are attained, and in no event
later than December 31 of such year.
E.    The Committee may prescribe such other restrictions, conditions, and terms
applicable to the Cash Awards issued to a Participant under the Plan that are
neither inconsistent with nor prohibited by the Plan or the Award Agreement,
including, without limitation, terms providing for a lapse of the restrictions,
or a measurement of the goals, in installments.
XIV.
TERMINATION OF EMPLOYMENT OR SERVICE

Except as may otherwise be (i) provided in Article VII for Options, (ii)
provided for under the Award Agreement, or (iii) permitted pursuant to
Paragraphs A through C of this Article XIV (subject to the limitations under the
Code for Incentive Options), if the employment or service of a Participant
terminates, all unexpired, unpaid, unexercised, or deferred Awards shall be
canceled immediately.
A.     RETIREMENT UNDER A COMPANY OR AFFILIATE RETIREMENT PLAN.
When a Participant’s employment or service terminates as a result of retirement
as defined under a Company or Affiliate tax-qualified retirement plan, the
Committee may permit Awards to continue in effect beyond the date of retirement
in accordance with the applicable Award Agreement, and/or the exercisability and
vesting of any Award may be accelerated.
B.    TERMINATION IN THE BEST INTERESTS OF THE COMPANY OR AN AFFILIATE.
When a Participant’s employment or service with the Company or an Affiliate
terminates and, in the judgment of the chief executive officer or other senior
officer designated by the Committee, the acceleration and/or continuation of
outstanding Awards would be in the best interests of the Company, the Committee
may (i) authorize, where appropriate, the acceleration and/or continuation of
all or any part of Awards granted prior to such termination and/or (ii) permit
the exercise, vesting, and payment of such Awards for such period as may be set
forth in the applicable Award Agreement, subject to earlier cancellation
pursuant to Article XV or at such time as the Committee shall deem the
continuation of all or any part of the Participant’s Awards are not in the
Company’s or its Affiliate’s best interests.
C.    DEATH OR DISABILITY OF A PARTICIPANT.
1.    In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period up to the earlier of (i) the expiration date
specified in the Award Agreement, or (ii) the expiration date specified in
Paragraph H of Article VII, within which to receive or exercise any outstanding
Awards held by the Participant under such terms as may be specified in the
applicable Award Agreement. Rights to any such outstanding Awards shall pass by
will or the laws of descent and distribution in the following order: (a) to
beneficiaries so designated by the Participant; (b) to a legal representative of
the Participant; or (c) to the persons entitled thereto as determined by a court
of competent jurisdiction. Awards so passing shall be paid and/or may be
exercised at such times and in such manner as if the Participant were living.
2.    In the event a Participant is determined by the Company to be Disabled,
and subject to the limitations of Paragraph G of Article VII, Awards may be paid
to, or exercised by, the Participant, if legally competent, or by a legally
designated guardian or other representative if the Participant is legally
incompetent by virtue of such Disability.
3.    After the death or Disability of a Participant, the Committee may in its
sole discretion at any time (i) terminate restrictions in Award Agreements; (ii)
accelerate any or all installments and rights; and/or (iii) instruct the Company
to pay the total of any accelerated payments in a lump sum to the Participant,
the Participant’s estate, beneficiaries or representative, notwithstanding that,
in the absence of such termination of restrictions or acceleration of payments,
any or all of the payments due under the Awards ultimately might have become
payable to other beneficiaries.
XV.
CANCELLATION AND RESCISSION OF AWARDS

Unless the Award Agreement specifies otherwise, the Committee may cancel any
unexpired, unpaid, unexercised, or deferred Awards at any time if the
Participant is not in compliance with the applicable provisions of the Award
Agreement, the Plan, or with the following conditions:
A.    A Participant shall not breach any restrictive covenant, employment,
consulting or other agreement entered into between him or her and the Company or
any Affiliates, or render services for any organization or engage directly or
indirectly in any business which, in the judgment of the chief executive officer
of the Company or other senior officer designated by the Committee, is or
becomes competitive with the Company or its Affiliates, or which organization or
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to or in conflict with the interests of the
Company or its Affiliates. For a Participant whose employment or engagement has
terminated, the judgment of the chief executive officer shall be based on the
terms of the restrictive covenant agreement, if applicable, or on the
Participant’s position and responsibilities while employed or engaged by the
Company or its Affiliates, the Participant’s post-employment/engagement
responsibilities and position with the other organization or business, the
extent of past, current, and potential competition or conflict between the
Company and/or its Affiliates and the other organization or business, the effect
of the Participant’s assuming the post-employment or engagement position on the
Company’s or its Affiliate’s customers, suppliers, investors, and competitors,
and such other considerations as are deemed relevant given the applicable facts
and circumstances. A Participant may, however, purchase as an investment or
otherwise, stock or other securities of any organization or business so long as
they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than one percent (1%) equity interest
in the organization or business.
B.    A Participant shall not, without prior written authorization from the
Company, disclose to anyone outside the Company or its Affiliates, or use in
other than the Company’s or Affiliate’s business, any confidential information
or materials relating to the business of the Company or its Affiliates, acquired
by the Participant either during or after his or her employment or engagement
with the Company or its Affiliates. Notwithstanding anything herein to the
contrary, each Participant is hereby notified, in accordance with the Defend
Trade Secrets Act of 2016, that the Participant will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. The Participants are further notified that if
they file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, the Participant may disclose the Company’s trade secrets to
his or her attorney and use the trade secret information in the court proceeding
if the Participant (a) files any document containing the trade secret under
seal; and (b) does not disclose the trade secret, except pursuant to court
order.
C.    A Participant shall disclose promptly and assign to the Company all right,
title, and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment or engagement with the Company or
an Affiliate, relating in any manner to the actual or anticipated business,
research, or development work of the Company or its Affiliates, and shall do
anything reasonably necessary to enable the Company or its Affiliates to secure
a patent, trademark, copyright, or other protectable interest where appropriate
in the United States and in foreign countries.
Upon exercise, payment, or delivery pursuant to an Award, the Participant shall
certify on a form acceptable to the Committee that he or she is in compliance
with the terms and conditions of the Plan, including the provisions of
Paragraphs A, B and C of this Article XV. Failure to comply with the provisions
of Paragraphs A, B and C of this Article XV at any time prior to, or during the
one (1) year period after, the date Participant’s employment or engagement with
the Company or any Affiliate terminates shall cause any exercise, payment, or
delivery which occurred during the two (2) year period prior to the breach of
Paragraph A, B or C of this Article XV to be rescinded. The Company shall notify
the Participant in writing of any such rescission within one (1) year of the
date it acquires actual knowledge of such breach. Within ten (10) days after
receiving such a notice from the Company, the Participant shall pay to the
Company the amount of any gain realized or payment received as a result of the
exercise, payment, or delivery pursuant to the Award. Such payment shall be made
either in cash or by returning to the Company the number of Shares of Common
Stock that the Participant received in connection with the rescinded exercise,
payment, or delivery. The Company’s rights of rescission hereunder shall be in
addition to any and all other remedies that may be available to the Company at
law or in equity in such event, including, without limitation, the right to
request any court of competent jurisdiction to issue a decree of specific
performance or issue a temporary and permanent injunction, without the necessity
of the Company posting bond or furnishing other security and without proving
special damages or irreparable injury, enjoining and restricting the breach, or
threatened breach, of any such covenant.
XVI.
PAYMENT OF RESTRICTED STOCK, RIGHTS, OTHER STOCK-BASED AWARDS, PERFORMANCE
AWARDS AND CASH AWARDS

Payment of Restricted Stock, Rights, Other Stock-Based Awards, Performance
Awards and Cash Awards may be made, as the Committee shall specify, in the form
of cash, Shares of Common Stock, or combinations thereof; provided, however,
that a fractional Share of Common Stock shall be paid in cash equal to the Fair
Market Value of the fractional Share of Common Stock at the time of payment.
XVII.
WITHHOLDING

Except as otherwise provided by the Committee,
A.    the Company shall have the power and right to deduct or withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
the minimum federal, state, and local taxes required by law to be withheld with
respect to any grant, exercise, or payment made under or as a result of this
Plan; and
B.    in the case of payments of Awards, or upon any other taxable event
hereunder, a Participant may elect, subject to the approval in advance by the
Committee, to satisfy the withholding requirement, if any, in whole or in part,
by having the Company withhold Shares of Common Stock that would otherwise be
transferred to the Participant having a Fair Market Value, on the date the tax
is to be determined, equal to the minimum marginal tax that could be imposed on
the transaction. All elections shall be made in writing and signed by the
Participant.
XVIII.
SAVINGS CLAUSE

This Plan is intended to comply in all respects with applicable law and
regulations, including, (i) with respect to those Participants who are officers
or directors for purposes of Section 16 of the Exchange Act, Rule 16b-3 of the
Securities and Exchange Commission, if applicable, (ii) Section 402 of the
Sarbanes-Oxley Act of 2002, and (iii) Code Section 409A. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on a Participant by Code Section 409A or damages for failing to
comply with Section 409A. In case any one or more provisions of this Plan shall
be held invalid, illegal, or unenforceable in any respect under applicable law
and regulation (including Rule 16b-3 and Code Section 409(A)), the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal, or unenforceable
provision shall be deemed null and void; provided, however, to the extent
permitted by law, any provision that could be deemed null and void shall first
be construed, interpreted, or revised retroactively to permit this Plan to be
construed in compliance with all applicable law (including Rule 16b-3 and Code
Section 409A) so as to foster the intent of this Plan. Notwithstanding anything
herein to the contrary, with respect to Participants who are officers and
directors for purposes of Section 16 of the Exchange Act, if applicable, and if
required to comply with rules promulgated thereunder, no grant of, or Option to
purchase, Shares shall permit unrestricted ownership of Shares by the
Participant for at least six (6) months from the date of grant or Option, unless
the Board determines that the grant of, or Option to purchase, Shares otherwise
satisfies the then current Rule 16b-3 requirements.
XIX.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; CORPORATE TRANSACTIONS

If the outstanding Shares of the Company are changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another entity by reason of any reorganization, merger, or consolidation, or if
a change is made to the Common Stock of the Company by reason of any
recapitalization, reclassification, change in par value, stock split, reverse
stock split, combination of shares or dividends payable in capital stock, or the
like, the Company shall make adjustments to such Awards (including, by way of
example and not by way of limitation, the grant of substitute Awards under the
Plan or under the plan of such other entity or the suspension of the right to
exercise an Award for a specified period of time in connection with a corporate
transaction) as it may determine to be appropriate under the circumstances, and,
in addition, appropriate adjustments shall be made in the number and kind of
shares or securities and in the option price per share or security subject to
outstanding Awards under the Plan or under the plan of such successor entity.
The foregoing notwithstanding, unless the Committee determines otherwise, no
such adjustment shall be made to an Option which shall, within the meaning of
Sections 424 and 409A of the Code, as applicable, constitute such a
modification, extension, or renewal of an option as to cause it to be considered
as the grant of a new option.
In the case of and subject to the consummation of any merger, consolidation,
recapitalization, or sale of all or any portion of the Company’s assets or
capital stock, the parties thereto may cause the assumption of the Plan and
outstanding Awards by the surviving entity or its parent or the substitution by
the surviving entity or its parent of awards with substantially the same terms
for such outstanding Awards, with appropriate adjustments as to the number and
kind of shares and, if appropriate, the per share exercise prices as such
parties shall agree. Each such unvested Award shall be deemed vested and/or
exercisable or become payable in full upon the date on which the Participant’s
employment or service relationship with the Company or any Affiliate or
successor entity, as the case may be, terminates at any time subsequent to such
transaction.
To the extent the parties to any merger, consolidation, recapitalization, or
sale of all or any portion of the Company’s assets or capital stock do not
provide for the assumption, continuation or substitution of Awards, upon the
effective time of such transaction, the Plan and all outstanding Awards granted
hereunder shall terminate. In the event of such termination, the Company may, in
its sole discretion and without the consent of the Participants: (i) accelerate
the timing of the exercise or vesting provisions of any Award; (ii) provide for
notice to the holders of vested and exercisable Options and Rights (after giving
effect to accelerated vesting) of their ability to exercise vested and
exercisable Options and Rights effective contingent upon and immediately prior
to such transaction followed by the cancellation of all unexercised Options and
Rights; and/or (iii) provide for settlement of the intrinsic value of the
outstanding vested Awards (after giving effect to accelerated vesting) in cash
or cash equivalents or equity followed by the cancellation of all Awards
(whether or not then vested or exercisable).
In connection with any such transaction, each Participant shall, to the extent
so provided under the definitive transaction agreement, (i) be subject to any
earn-outs, purchase price adjustments, holdbacks, escrows and other contingent
payments on the terms set forth in the definitive transaction agreement, (ii) be
subject to all indemnification and other obligations of the Company’s
equityholders in connection with such transaction, (iii) be bound by the
appointment of any equityholder representative who shall represent the Company’s
equityholders under the definitive transaction agreement as the representative,
agent, proxy, and attorney-in-fact for the Participant, with the power and
authority to act on the Participant’s behalf with respect to the definitive
transaction agreement, and (iv) execute such additional agreements or
documentation, if any, as may be required under the definitive transaction
agreement to reflect the foregoing or the treatment of the Participant’s Awards,
including without limitation, letters of transmittal or cash-out agreements.
Upon a business combination by the Company or any of its Affiliates with any
corporation or other entity through the adoption of a plan of merger or
consolidation or a share exchange or through the purchase of all or
substantially all of the capital stock or assets of such other corporation or
entity, the Board or the Committee may, in its sole discretion, grant Options
pursuant hereto to all or any persons who, on the effective date of such
transaction, hold outstanding options to purchase securities of such other
corporation or entity and who, on and after the effective date of such
transaction, will become employees or directors of, or consultants or advisors
to, the Company or its Affiliates. The number of Shares subject to such
substitute Options shall be determined in accordance with the terms of the
transaction by which the business combination is effectuated. Notwithstanding
the other provisions of this Plan, the other terms of such substitute Options
shall be substantially the same as or economically equivalent to the terms of
the options for which such Options are substituted, all as determined by the
Board or by the Committee, as the case may be. Upon the grant of substitute
Options pursuant hereto, the options to purchase securities of such other
corporation or entity for which such Options are substituted shall be canceled
immediately.




XX.
DISSOLUTION OR LIQUIDATION OF THE COMPANY

Upon the dissolution or liquidation of the Company other than in connection with
a transaction to which Article XIX is applicable, all Awards granted hereunder
shall terminate and become null and void; provided, however, that if the rights
of a Participant under the applicable Award have not otherwise terminated and
expired, the Participant may, if the Committee, in its sole discretion, so
permits, have the right immediately prior to such dissolution or liquidation to
exercise any Award granted hereunder to the extent that the right thereunder has
become exercisable as of the date immediately prior to such dissolution or
liquidation.
XXI.
TERMINATION OF THE PLAN

The Plan shall terminate on April 22, 2028. The Plan may be terminated at an
earlier date by vote of the stockholders or the Board; provided, however, that
any such earlier termination shall not affect any Award Agreements executed
prior to the effective date of such termination. Notwithstanding anything in
this Plan to the contrary, any Options granted prior to the effective date of
the Plan’s termination may be exercised until the earlier of (i) the date set
forth in the Award Agreement, or (ii) in the case of an Incentive Option, ten
(10) years from the date the Option is granted, subject to the limitations or
Article VII; and the provisions of the Plan with respect to the full and final
authority of the Committee under the Plan shall continue to control.
XXII.
AMENDMENT OF THE PLAN AND AWARDS

The Plan may be amended by the Board and such amendment shall become effective
upon adoption by the Board; provided, however, that any amendment shall be
subject to the approval of the stockholders of the Company at or before the next
annual meeting of the stockholders of the Company if such stockholder approval
is required by the Code, any federal or state law or regulation, the rules of
any stock exchange or automated quotation system on which the Shares may be
listed or quoted, or if the Board, in its discretion, determines to submit such
changes to the Plan to its stockholders for approval. Further, no amendment to
the Plan which reduces the Option exercise price below that provided for in
Article VII of the Plan shall be effective unless it is approved by the
stockholders of the Company.
The Committee may amend the terms of any Award Agreement, retroactively or
prospectively, but no such amendment shall (a) materially impair the accrued
rights of any Participant without his or her written consent or (b) except for
adjustments made pursuant to Article XIX, reduce the exercise price of any
outstanding Options or Rights or cancel or amend outstanding Options or Rights
for the purpose of repricing, replacing or regranting such Options or Rights
with an exercise price that is less than the exercise price of the original
Options or Rights or cancel or amend outstanding Options or Rights with an
exercise price that is greater than the Fair Market Value of a Share for the
purpose of exchanging such Options or Rights for cash or any other Awards
without stockholder approval. Notwithstanding anything herein to the contrary,
the Committee may amend the terms of any Award theretofore granted if the
Committee, in its discretion, determines that such amendment is necessary to
comply with the requirements of Section 409A of the Code, the rules of any stock
exchange or automated quotation systems on which the Shares may be listed or
traded, or changes in tax or other applicable laws or regulatory requirements.
XXIII.
EMPLOYMENT RELATIONSHIP

Nothing herein contained shall be deemed to prevent the Company or an Affiliate
from terminating the employment, services or directorship of a Participant, nor
to prevent a Participant from terminating his, her or its employment, services,
or directorship, unless otherwise limited by an agreement between the Company
(or an Affiliate) and the Participant.
XXIV.
INDEMNIFICATION OF COMMITTEE

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall, to
the extent permitted by the laws of the State of Delaware, be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
reasonably incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken by them as directors or
members of the Committee and against all amounts paid by them in settlement
thereof (provided such settlement is approved by the Board) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that the director or Committee member is liable for negligence or
willful misconduct in the performance of his or her duties. To receive such
indemnification, a director or Committee member must first offer in writing to
the Company the opportunity, at its own expense, to defend any such action, suit
or proceeding.
XXV.
UNFUNDED PLAN

Insofar as it provides for payments in cash in accordance with Article XVI, or
otherwise, the Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Common Stock,
or rights thereto under the Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock, or rights
thereto, nor shall the Plan be construed as providing for such segregation, nor
shall the Company, the Board, or the Committee be deemed to be a trustee of any
cash, Common Stock, or rights thereto to be granted under the Plan. Any
liability of the Company to any Participant with respect to a grant of cash,
Common Stock, or rights thereto under the Plan shall be based solely upon any
contractual obligations that may be created by the Plan and any Award Agreement;
no such obligation of the Company shall be deemed to be secured by any pledge or
other encumbrance on any property of the Company. Neither the Company nor the
Board nor the Committee shall be required to give any security or bond for the
performance of any obligation that may be created by the Plan.




XXVI.
MITIGATION OF EXCISE TAX

Unless otherwise provided for in the Award Agreement or in any other agreement
between the Company (or an Affiliate) and the Participant, if any payment or
right accruing to a Participant under this Plan (without the application of this
Article XXVI), either alone or together with other payments or rights accruing
to the Participant from the Company or an Affiliate, would constitute a
“parachute payment” (as defined in Section 280G of the Code and regulations
thereunder), such payment or right shall be reduced to the largest amount or
greatest right that will result in no portion of the amount payable or right
accruing under the Plan being subject to an excise tax under Section 4999 of the
Code or being disallowed as a deduction under Section 280G of the Code. The
determination of whether any reduction in the rights or payments under this Plan
is necessary shall be made by the Company. The Participant shall cooperate in
good faith with the Company in making such determination and providing any
necessary information for this purpose.
XXVII.
EFFECTIVE DATE

This second amendment and restatement of the Plan shall become effective upon
adoption by the Board; provided that the adoption of the second amendment and
restatement of the Plan shall be subject to the approval of the stockholders of
the Company if such stockholder approval is required by the Code, any federal or
state law or regulations, the rules of any stock exchange or automated quotation
system on which the Shares may be listed or quoted, or if the Board, in its
discretion, desires to submit the Plan to its stockholders for approval.
XXVIII.
RECOVERY

If the Company is or becomes subject to regulations or listing standards adopted
pursuant to Section 10D of the Exchange Act, then each Award granted pursuant to
the Plan, each Share acquired pursuant to the Plan, and all proceeds in respect
of any such Awards or Shares shall be subject to any “clawback” or similar
policy of the Company adopted pursuant to such regulations or listing standards
that may be in effect from time to time, whether before or after the grant,
exercise or settlement of such Awards or Shares.
XXIX.
FOREIGN JURISDICTIONS

To the extent the Committee determines that the restrictions imposed by the Plan
preclude the achievement of the material purposes of the Plan in jurisdictions
outside the United States of America, the Committee in its discretion may modify
those restrictions as it determines to be necessary or appropriate to conform to
applicable requirements or practices of jurisdictions outside of the United
States of America.






XXX.
DEFERRAL OF AWARDS

At the time of the grant of an Award, the Company may permit a Participant to
elect to:
(a)    have cash that otherwise would be paid to such Participant as a result of
the exercise of an Award credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books;
(b)    have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Award converted into an equal number of Rights; or
(c)    have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Award converted into amounts credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books. Such amounts shall be determined by reference to
the Fair Market Value of the Shares as of the date on which they otherwise would
have been delivered to such Participant.
A deferred compensation account established under this Article XXX may be
credited with interest or other forms of investment return, as determined by the
Committee and shall be subject to compliance with Section 409A of the Code. A
Participant for whom such an account is established shall have no rights other
than those of a general creditor of the Company. Such an account shall represent
an unfunded and unsecured obligation of the Company and shall be subject to the
terms and conditions of the applicable agreement between such Participant and
the Company. If the deferral or conversion of Awards is permitted or required,
the Committee may establish rules, procedures and forms pertaining to such
Awards, including (without limitation) the settlement of deferred compensation
accounts established under this Article XXX.
XXXI.
GOVERNING LAW

This Plan shall be governed by the laws of the State of Delaware and construed
in accordance therewith.
Adopted this 11th day of February, 2019.


15